Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 22 is objected to because of the following informalities:  the phrase “the package” on line 3 lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuo et al (US 7,230,743 B2).

Regarding claim 10, Matsuo et al discloses an optical module (Fig. 14) comprising:
a mirror unit (Figs. 1, 2 and 5, the movable plate unit 110) having a movable mirror portion (Figs. 2 and 3, the inner movable plate 112) including a coil (Fig. 3, wirings 130a, 130b, 150a, 150b and columns 4-5);
a magnet portion (Fig. 1, the magnet unit 170) having an upper surface, a bottom surface, and a side surface extending from the upper surface to the bottom surface (Fig. 1, see the magnet unit 170 having an upper surface, a bottom surface and a side surface), and configured to generate a magnetic field acting on the movable mirror portion (columns, 6-7); and
a package (Fig. 14) accommodating the magnet portion (the movable plate unit 110 including the magnet unit 170 is disposed on 210 shown in Figs. 5, 8 and 10),
wherein the magnet portion is constituted of a plurality of magnets (see Fig. 1), 
wherein the package (Fig. 14) has 
a bottom wall portion (bottom 272) configured to support the bottom surface (bottom surface 170 shown Fig. 1), 
a side wall portion (left and right walls) configured to support the side surface (far left or far right surface 170 shown Fig. 1), and 
an upper wall portion (284) configured to support the upper surface (upper surface 170 shown in Fig. 1),
wherein the bottom wall portion (bottom 272) and the upper wall portion (284) are connected to each other with the side wall portion (left and right walls, see Fig. 14), and
wherein the movable mirror portion is disposed in a space (274) formed by the upper surface  (upper surface 170) and the upper wall portion (284).

Regarding claim 11, the optical module according to claim 10, 
wherein the upper wall portion covers at least a portion of an outer edge of the one magnet of the plurality of magnets constituting the magnet portion (see Fig. 14, the upper wall portion covers at least a portion of an outer edge of the one magnet of the plurality of magnets constituting the magnet portion).

Regarding claim 12, the optical module according to claim 11, 
wherein the upper wall portion covers at least a portion of outer edge of at least the one magnet of the plurality of magnets constituting the magnet portion (see Fig. 14), and forms a leading-out portion of a wiring by exposing at least a portion of a part of an edge portion of the magnet portion (column 16, line 65 – column 17, line 3).

Regarding claim 13, the optical module according to claim 11,
wherein the upper wall portion continuously covers at least a portion of outer edge of each of at least the two magnets of the plurality of magnets constituting the magnet portion (see Fig. 14 completely covers the plurality of magnets).

Regarding claim 14, the optical module according to claim 10,
wherein the upper wall portion covers at least a portion of each of two side parts constituting an outer edge of the magnet portion (see Fig. 14 completely covers the plurality of magnets).

Regarding claim 15, the optical module according to claim 10,
wherein the upper wall portion covers at least a portion of each of four side parts constituting an outer edge of the magnet portion (see Fig. 14 completely covers the plurality of magnets).

Regarding claim 16, the optical module according to claim 10,
wherein a gap is formed between the mirror unit and the upper wall portion when viewed in a direction intersecting the upper surface (see Fig. 14, space 274).

Regarding claim 17, the optical module according to claim 10,
wherein the bottom wall portion, the side wall portion, and the upper wall portion are integrally formed (column 17, lines 1-3).

Regarding claim 18, the optical module according to claim 10,
wherein the bottom wall portion, the side wall portion, and the upper wall portion are constituted as separate bodies (see the portions are separate bodies that are hermetically sealed column 17, lines 1-3).

Regarding claim 19, the optical module according to claim 10,
wherein the movable mirror portion (Figs. 2 and 3, the inner movable plate 112) has a movable portion (Figs. 1-3, 114a, 114b), and 
wherein a width of the movable portion along the upper surface is smaller than a width of the magnet facing the movable portion from among the plurality of magnets constituting the magnet portion (see Figs. 1 and 2, 114a and 114b along the upper surface is smaller than a width of the magnet facing the movable portion from among the plurality of magnets constituting the magnet portion 170).

Regarding claim 20, the optical module according to claim 10,
wherein the upper wall portion is formed so as to cover only a part of the upper surface (Fig. 14, 284 satisfies the claimed language since “a part” isn’t define any different than the prior art).

Regarding claim 21, the optical module according to claim 10,
wherein the mirror unit is fixed to the upper surface (see Fig. 1). 

Regarding claim 22, Matsuo et al discloses a method for manufacturing an optical module comprising:
a first step of preparing a mirror unit having a movable mirror portion including a coil, a package, and a magnet portion being accommodated in the package (Fig. 14) and having an upper surface, a bottom surface, and a side surface extending from the upper surface to the bottom surface (see Figs. 1-4 and see the detail mapping described in claim 10 rejection); and
a second step of disposing the mirror unit on the magnet portion, after the first step,
wherein the magnet portion is constituted of a plurality of magnets (see Fig. 1, 170), wherein the package has a bottom wall portion configured to support the bottom surface, a side wall portion configured to support the side surface, and an upper wall portion configured to support the upper surface, wherein the bottom wall portion and the upper wall portion are connected to each other with the side wall portion, and wherein, in the second step, the movable mirror portion is disposed in a space formed by the upper surface and the upper wall portion (see Figs. 5 and 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310. The examiner can normally be reached M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/14/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872